Citation Nr: 0930431	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  98-01 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection to headaches, as a 
residual of a head injury.

2.  Entitlement to service connection for scars of the face 
and scalp.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as a personality disorder and posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for memory loss, as a 
residual of a head injury.

5.  Entitlement to service connection for visual problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in September 1997 and September 1998.

The Board previously remanded this case in May 2005.  The 
Veteran's claimed residuals of a head injury then included 
headaches and memory loss.  The Board now prefers that this 
one issue should be split into separate issues for each 
claimed manifestation of head injury, in this case, headaches 
and memory loss.  

The issues of entitlement to service connection for a 
psychiatric disorder, residuals of head injury claimed as 
memory loss, and visual problems are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence of record linking the 
Veteran's headaches to service.  

2.  There is competent medical evidence of record linking the 
Veteran's scars of the face and scalp to service.


CONCLUSIONS OF LAW

1.  Headaches, claimed as a residual of an in-service injury, 
were incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Scars of the face and scalp were incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for headaches and scars of the face 
and scalp

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran has asserted that his claimed 
disabilities stem from an incident when he was assaulted by 
petty officers with nightsticks while in the brig.  This 
incident was first described by the Veteran in a July 1997 
statement.

The Board has reviewed the Veteran's service medical records 
and observes that he was not treated for a head injury in 
service, although he did report almost fainting in March 
1978.  Examinations for confinement on April 13 and May 18 
1978, and a separation examination in June 1978 were negative 
for any pertinent abnormalities.  In particular, the June 
1978 examination report lists left ankle laceration, upper 
back left side laceration, and left arm vaccination, but no 
scars on the head.

A March 1998 VA scars examination revealed seven occipital 
scars, including a left frontal linear scar, a left upper lip 
linear scar, an occipital area K-shaped scar, a right side 
forehead linear scar, a left eyebrow scar, and a right vertex 
diagonal scar.  During the examination, the Veteran described 
experiencing blunt force trauma in 1978.  A VA general 
medical examination from that month also showed multiple 
healed scars of the head, scalp, upper lip, and eyebrow "due 
to traumatic injuries." 

In November 1998, during VA treatment, the Veteran reported 
migraine headaches as a result of a head injury during 
service in 1978.  A December 1998 VA treatment record 
reflects the Veteran's reported history of left-sided 
headaches since suffering head trauma while incarcerated in 
1978.

A March 1999 VA neurological examination reflects the 
Veteran's reported history of headaches since service, and he 
again described being assaulted in service.  He also stated 
that he had experienced "other head injuries."  The 
diagnosis was headaches, status post head injury.  

In conjunction with this appeal, the Veteran underwent 
further VA examinations in December 2006.  The report of the 
Veteran's December 2006 VA scars examination indicates that 
the examiner reviewed the Veteran's claims file and 
"electronic medical record."  The examiner noted seven 
scars on the face and scalp, noting that all scars were 
superficial and that there was no limitation of function or 
visible disfigurement.  An area of induration was noted on a 
scar located on the occipital scalp.  The diagnosis was 
occipital and face scars, more likely than not related to the 
head and face trauma due to an event in the military.

A December 2006 VA general medical examination report, 
conducted by a VA examiner who reviewed the claims file and 
noted the Veteran's reported in-service injury from 1977, 
rendered an opinion that the Veteran's head trauma more 
likely than not was service-related, with residuals of scar 
formation on the face and scalp and headaches.

Also, a December 2006 VA neurological examination was 
conducted by the VA examiner who conducted the March 1999 VA 
examination described above.  This examiner, who reviewed the 
claims file, found that the Veteran had headaches that were 
more likely than not related to trauma in service.  This 
examiner also noted that post-service trauma may have 
contributed to this disorder as well.  

In this case, the Board is cognizant that the Veteran was not 
specifically treated for a head injury in service, or for 
headaches or scars of the face and scalp, and he did not 
report his alleged injury until July 1997.  At the same time, 
every VA examiner who has directly addressed the etiology of 
these claimed disorders has clearly indicated that it is more 
likely than not that such disorders are etiologically related 
to in-service trauma, and the Board is mindful that the 
examination conclusions from December 2006 were based upon a 
claims file review and, consequently, a complete medical 
history.  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In the present case, all of the pertinent 
medical opinions of record have attributed the Veteran's 
headaches and scars of the face and scalp directly to an in-
service incident, and there is no medical opinion of record 
to suggest that such disabilities are instead solely 
attributable to an injury or injuries not of in-service 
origin.  See 38 C.F.R. § 3.303(d).  

Accordingly, it is the determination of the Board that the 
Veteran's claimed headaches and scars of the face and scalp 
are of in-service onset, and service connection is warranted 
for both disorders.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the above issues, no further notification or assistance in 
developing the facts pertinent to these issues is required at 
this time.  Indeed, any such action would result only in 
delay.


ORDER

Entitlement to service connection to headaches, claimed as a 
residual of a head injury, is granted.

Entitlement to service connection for scars of the face and 
scalp is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the prior May 2005 remand, the Board requested that the 
Veteran be afforded a VA examination addressing his claimed 
psychiatric disorder.  An opinion was requested as to whether 
it was at least as likely as not that such disorder was 
etiologically related to service.  

A VA psychiatric examination was conducted in December 2006.  
The examiner found that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  At the same time, the examiner 
noted that there were "some symptoms of PTSD that also 
overlap with symptoms of a traumatic brain injury," such as 
sleep problems and anger outbursts.  It was found that, if an 
attack did occur while the Veteran was in the Navy, such 
trauma exacerbated a preexisting subclinical condition rather 
than precipitating PTSD symptoms.  An Axis I diagnosis of a 
cognitive disorder, not otherwise specified, was rendered.  
The examiner noted that the Veteran had an inability to 
function in many areas of life and that these difficulties 
that predated his military history but had worsened since 
leaving the military.  Also, the examiner found that it was 
impossible to determine the precise cause of the Veteran's 
cognitive and memory impairment, noting that "these post-
military difficulties are most likely due to the addictive 
effects of ongoing substance abuse and multiple head 
injuries, including the alleged head injury he experienced 
while in the Navy." 

The Board notes also that the report of the Veteran's 
December 2006 VA general medical examination contains 
opinions that dementia and cognitive impairment were "due to 
multiple etiologies secondary to head trauma service related, 
alcohol induced" and that PTSD more likely than not was 
service related.  It is not clear, however, that the examiner 
in this instance did any psychiatric testing, and no 
rationale was provided for these opinions.

While it appears from the December 2006 VA psychiatric 
examination report that the current diagnosis corresponding 
to the Veteran's claimed psychiatric disorder is a cognitive 
disorder and that memory impairment is also present, the 
examination report is very confusingly worded and internally 
contradictory as to the precise causal relationship between 
service and the Veteran's claimed disorder.  The examiner 
suggests certain symptoms that preexisted service but is not 
clear as to whether the diagnosed cognitive disorder clearly 
and unmistakably preexisted service or was aggravated 
therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  The clinical significance of the Veteran's 
substance abuse is also vague from this opinion.  A further 
VA psychiatric examination to address the etiology of the 
Veteran's disorder is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Board also finds that a further VA examination is needed 
to clarify uncertainty from VA examination reports addressing 
the Veteran's claimed visual problems.  The diagnosis section 
of a December 2006 VA general medical examination report 
indicates that the Veteran had a left eye focal cataract 
"more likely due to trauma on the face service-related."  
No further discussion was provided.  This claimed disability 
was more fully, but not conclusively, addressed in a December 
2006 addendum to a November 2006 VA eye examination report.  
This examiner found that the Veteran's focal cataract of the 
left eye was at least as likely as not caused by the 
Veteran's reported history of trauma.  At the same time, the 
examiner noted that there was no medical documentation of the 
history of trauma.  Moreover, the Veteran was noted to have 
been a boxer, both prior to and after military service, and 
"any trauma could have caused focal cataract."  In a March 
2009 VA eye examination report, the examiner repeated the 
unspecific finding of a focal cataract of the left eye "at 
least as likely as not" caused by the reported history of 
trauma.  The examiner also rendered a vague impression of 
glaucoma suspect versus physiologic cupping and noted in an 
addendum that the Veteran's history of blepharitis was 
unrelated to military service and a history of trauma.  The 
Board finds that a further VA eye examination is needed to 
more conclusively establish whether any current disability of 
either eye is etiologically related to in-service trauma, as 
opposed to any other traumatic incident that did not occur in 
service (i.e., from boxing).  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
disorder, most recently diagnosed as a 
cognitive disorder, not otherwise 
specified, and also claimed as memory 
loss.  The Veteran's claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis, or diagnoses, corresponding to 
the claimed disorders.  

As to etiology, the examiner should first 
provide an opinion as to whether the 
Veteran's disorder(s) clearly and 
unmistakably preexisted service.  If so, 
the examiner should next provide an 
opinion as to whether the disorder(s) 
clearly and unmistakably did not undergo 
a permanent worsening beyond natural 
progression therein.

If the examiner finds that the diagnosed 
disorder(s) did not clearly and 
unmistakably preexist service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the current disorder(s) 
is/are etiologically related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should also be afforded a 
VA eye examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed eye disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each current 
eye disability.  For each diagnosed 
disability, specifically to include the 
previously diagnosed focal cataract of 
the left eye, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, including the 
reported traumatic incident therein.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for a psychiatric 
disorder, claimed as a personality 
disorder and PTSD; memory loss, as a 
residual of a head injury; and visual 
problems should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


